Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
	The SPECIFICATION dated March 3, 2021 has been entered. 
	The objection to claims 1 and 21 for minor informalities; the rejection of claims 1, 4, 7-10, 12, 14 and 16-22 under 35 USC 112(a); the rejection of claims 8, 10, 12, 20, 22 and 23 under 35 USC 112(b); and the rejection of claims 1, 4, 7-10, 12, 14 and 16-22 under 35 U.S.C. 103 as being unpatentable over Cheung et al. (US 2010/0235975), hereinafter “Cheung” are moot in view of the cancellation of these claims. 
	Newly added independent claim 24, which replaced independent claim 23 and has now overcome the 35 USC 112(b) rejection, is found allowable, and as stated in the previous office action,  Cheung, the closest prior art, fails to teach, disclose or suggests a cleaning composition “consisting of” the recited ingredients in their very narrowly recited proportions. The “consisting of” language precludes the presence of a film forming constituent, an essential component in Cheung. Accordingly, the subject matter, as a whole, would not have been obvious to one of ordinary skill in the art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313.  The examiner can normally be reached on Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






                                                                                     /LORNA M DOUYON/                                                                                     Primary Examiner, Art Unit 1761